Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2, 4, 7-12, 14, 17-22 and 25-28 are allowed in view of reversed board decision on 12/10/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Gehris on 03/10/2021.

The application has been amended as follows:   Claims, 1, 4, 11, 14, 25 and 26 are amended as follows.
Claim 1 (Currently amended): A nickel-aluminide alloy comprising:
0.15 wt % or less Zr^
2.5 to 3.0 wt. % Mo;
7.5 to 8.5 wt.% Cr; and
7.5 to 8.5 wt.% Al; the balance being Ni.

Claim 11 (Currently amended): A furnace roll comprising: a cast roll of a nickel- aluminide alloy comprising:
0.15 wt % or less Zr
2.5 to 3.0 wt. % Mo;
7.5 to 8.5 wt.% Cr; and
7.5 to 8.5 wt.% Al; the balance being Ni.
Claim 14 (Currently amended): The furnace roll of claim 11, wherein said alloy 
Claim 25 (Currently amended): A nickel-aluminide alloy comprising:
0.15 wt % or less Zr
2.5 to 3.0 wt. % Mo;
7.5 to 8.5 wt.% Cr; and
7.5 to 8.5 wt.% Al; and the balance being Ni,
wherein the alloy contains no more than trace amounts of the other elements from group IVB, VB and VIB of the periodic table.

Claim 26 (Currently amended): A furnace roll 
0.15 wt % or less Zr
2.5 to 3.0 wt. % Mo;
7.5 to 8.5 wt.% Cr; and
7.5 to 8.5 wt.% Al; and the balance being Ni,
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Brill-Edwards (US 3,617,685) and Liu (US 5,108,700).
Brill-Edwards discloses a nickel-base superalloy containing about 5-12 wt% Cr, about 3-8 wt% Mo, about 2.3-10 wt% Ta (where the combined Mo and Ta is about 5-14 wt%), about 5-15.5 wt% Co, up to about 7 wt% Ti, up to about 8 wt% A1 (where the combined Ti and A1 is about 5-9 wt%), up to about 0.3 wt% C, up to about 0.05 wt% B, up to about 1 wt% Zr, up to about 2 wt% Hf, up to about 2 wt% Fe, and the balance essentially nickel.
In order to meet instant claims 1 and 25, Brill-Edwards’s composition must contain at least 7.5 wt% Cr and at least 7.5 wt% Al, and therefore cannot contain 5 wt% Cr and 5 wt% combined Al and Ti as found by the Examiner. Brill-Edwards’s composition also contains at least 3 wt% Mo and a least 2.3 wt% Ta. Consequently, Brill-Edwards’s composition’s maximum Ni content is 74.7 wt%, which is less than applicant suggested balance Ni between 79.85 to 82.5%.
Liu claims a nickel aluminide composition consisting essentially of nickel and, in at. %, from about 14 to about 18% aluminum, from about 6 to about 9% chromium, from about 0.1 to about 1.5% zirconium, from about 0.015 to about 0.3% boron, and from about 0.5 to about 4% of one or more elements selected from the group consisting of molybdenum and niobium. 

No prior art can be found to disclose instant invention required Ni-aluminide alloy comprising  0.15 wt % or less Zr, 2.5 to 3.0 wt. % Mo; 7.5 to 8.5 wt.% Cr; and 7.5 to 8.5 wt.% Al; and the balance being Ni.
Hence, 1-2, 4, 7-12, 14, 17-22 and 25-28 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/JENNY R WU/Primary Examiner, Art Unit 1733